Title: To James Madison from Samuel Robinet, 6 May 1813 (Abstract)
From: Robinet, Samuel
To: Madison, James


6 May 1813, Chatham, “on board H.M.P. Ship Nassau.” “I take the oppertunity that now offers by the Carteel Minerva of adressing your Excellency in behalf of myself and the rest of the Prizoners confined here who have given themselves up from British Men of War. I hope Your Excellency will take our Case into perticular consideration who after having been compeled to suffer the severest Tyrany on board a British Man of War for a Number of Years are now debarred from returning to our own Country and Families and of taking our part as good Citizens against the overgrown Power & opression of Britain. We have made several applications to Mr. Besely our Agent in London but from him we have recd. no Satisfaction as he scarcely ever comes near us & never answers our Letters.”
